Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 1 of 16 PageID #:
                                  113549




                         EXHIBIT 1
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 2 of 16 PageID #:
Payment Card Interchange Settlement 113550
Report of Exclusion Requests
Row
Number      DocID       Business Name
        1   900000233   001 ALICEA BAIL BONDS
        2   900000340   1‐800‐FLOWERS.COM INC
        3   900000726   1SALEADAY LLC
        4   900000175   2BJAKKI LLC
        5   900000669   426 CARTERSVILLE INC
        6   900000535   5 STAR CAR RENTAL INC
        7   900000273   7‐ELEVEN, INC.
        8   900000760   A GEMSTONE HAIR STUDIO
        9   900000046   ABC SHOP
       10   900000495   ABERCROMBIE & FITCH CO
       11   900000015   ABRASIVE WATERJET OF INDIANA LLC
       12   900000467   ACADEMY, LTD
       13   900000595   ACCOR MANAGEMENT U.S. INC.
       14   900000165   ACTIVE OFFICE MOVER INC
       15   900000290   ADD‐ON
       16   900000748   AE BICYCLE
       17   900000515   AERO CORPORATION
       18   900000382   AEROVIAS DE MEXICO SA DE CV
       19   900000058   AIR GRAPHICS LLC
       20   900000564   AIRBNB INC
       21   900000430   AIRBNB PAYMENTS INC
       22   900000306   AIRPORT RESTAURANT HOLDINGS LTD
       23   900000442   ALIMENTATION COUCHE‐TARD INC
       24   900000422   ALITALIA
       25   900000476   ALL AMERICAN SHAKE SHOP
       26   900000049   ALPHA LAB SUPPLIES INC
       27   900000556   AMAZON COM INC
       28   900000428   AMERICAN EXPRESS COMPANY
       29   900000276   AMERICAN MULTI‐CINEMA, INC.
       30   900000489   AMERICAN SIGNATURE, INC.
       31   900000569   ANCESTRY.COM DNA, LLC
       32   900000433   ANDEAVOR LLC
       33   900000507   ANDREA ROWLAND
       34   900000377   ANDREY KASPAROV
       35   900000139   ANTHONY JONES
       36   900000067   ANTIQUE A DAY PLUS INC
       37   900000154   APOLLO BROKERAGE INC
       38   900000357   APPLE VACATIONS LLC
       39   900000095   AQ FITNESS LLC
       40   900000645   ARMAAN & ARREBAH, INC.
       41   900000326   ASBURY AUTOMOTIVE GROUP INC
       42   900000501   ASCENA RETAIL GROUP, INC.
       43   900000441   ASHLEY FURNITURE INDUSTRIES INC
       44   900000596   AT & T SERVICES, INC
       45   900000325   ATRIUM HOLDING COMPANY

                                             Page 1 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 3 of 16 PageID #:
Payment Card Interchange Settlement 113551
Report of Exclusion Requests
Row
Number     DocID       Business Name
      46   900000597   AURO
      47   900000421   AUSTRIAN AIRLINES
      48   900000002   AUTO PLUS SALES & SERVICE LLC
      49   900000598   AUTONATION
      50   900000132   AVID BUSINESS SOLUTIONS
      51   900000520   AVON PRODUCTS, INC.
      52   900000133   B & B SERVICE CENTER INC
      53   900000149   B&B SAFETY SHOES AND SUPPLIES LLC
      54   900000666   BANKHEAD FOOD STORE INC
      55   900000210   BARBARA C SHANNON
      56   900000215   BARGAIN FINANCIAL SERVICES INC
      57   900000474   BARNES & NOBLE COLLEGE BOOKSELLERS
      58   900000385   BARNES & NOBLE INC
      59   900000288   BEALL'S INC
      60   900000020   BEAVER PSYCHOLOGICAL SERVICES PLLC
      61   900000563   BEECHWOOD PLAZA HOTEL OF APPLETON, LLC
      62   900000739   BELK INC
      63   900000725   BEN'S OUTLET
      64   900000307   BENSCO OF LOUISIANA LLC
      65   900000313   BFC, INC
      66   900000496   BIG LOTS, INC
      67   900000599   BJ'S RESTAURANTS, INC.
      68   900000472   BJ'S WHOLESALE CLUB
      69   900000193   BLACKOUT CUSTOM TINT INC
      70   900000331   BLARNEY CASTLE OIL CO
      71   900000745   BOB EVANS RESTAURANTS, LLC
      72   900000523   BOB'S RENTALS, INC
      73   900000135   BODY AND FITNESS GROUP LLC
      74   900000304   BOLAND GROUP I LLC
      75   900000469   BOOKING HOLDINGS INC
      76   900000264   BOSCOV'S DEPARTMENT STORE LLC
      77   900000478   BOYD GAMING CORPORATION
      78   900000680   BP ALPHARETTA USA, INC
      79   900000740   BP STATION
      80   900000093   BRADFIELD MEDIA
      81   900000712   BREADBERRY INC
      82   900000600   BRIDGESTONE RETAIL TIRE OPERATIONS
      83   900000437   BROOKSHIRE GROCERY COMPANY
      84   900000424   BRUSSELS AIRLINES
      85   900000730   BUDGET OF MOBILE
      86   900000235   BUITENDORP ENTERPRISES
      87   900000029   CAL SAILING CLUB
      88   900000601   CALERES, INC.
      89   900000736   CALIFORNIA CENTRAL COAST INC
      90   900000376   CALIFORNIA PIZZA KITCHEN, INC.

                                            Page 2 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 4 of 16 PageID #:
Payment Card Interchange Settlement 113552
Report of Exclusion Requests
Row
Number     DocID       Business Name
      91   900000038   CALLE SON
      92   900000004   CALM WIND LLC
      93   900000677   CAMBELLTON SHELL, INC
      94   900000286   CAMP POINT SEED COMPANY
      95   900000407   CAPITAL U‐DRIVE IT INC
      96   900000111   CAPRI MOTEL ‐ MANISHA PATEL
      97   900000602   CAR MAX, INC.
      98   900000559   CARDTRONICS PLC
      99   900000006   CARTERSVILLE BARTOW COUNTY CHAMBER OF COMMERCE INC
    100    900000480   CARY OIL CO INC
    101    900000674   CASCADE CHEVRON USA INC
    102    900000226   CASEY'S GENERAL STORES, INC.
    103    900000291   CASPER MOUNTAIN BED AND BREAKFAST
    104    900000359   CATHAY PACIFIC AIRWAYS
    105    900000339   CEC ENTERTAINMENT INC
    106    900000537   CELIERA LLC
    107    900000560   CENTRAL FLORIDA INVESTMENTS, INC.
    108    900000187   CENTRAL ROOFING CO
    109    900000263   CENTURY LINK INC
    110    900000466   CG CHAMPIONSGATE GOLF LLC
    111    900000200   CHARLENE DAY ENTERPRISES
    112    900000358   CHEAPOAIR
    113    900000566   CHENEY BROS., INC. D/B/A CHENEY BROTHERS
    114    900000113   CHENEY FORENSIC CONSULTING LLC
    115    900000458   CHEVRON U.S.A. INC
    116    900000457   CHICK‐FIL‐A INC
    117    900000488   CHICO'S FAS, INC.
    118    900000743   CHICS N CLAYS
    119    900000155   CHILDCARE WORLDWIDE
    120    900000255   CHRISTINE MORRIS
    121    900000338   CITGO PETROLEUM CORPORATION
    122    900000098   CITY OF NEWCASTLE
    123    900000547   CLIPPER PETROLEUM INC
    124    900000389   CM WOODWORKS INC
    125    900000270   COBORN'S INC
    126    900000460   COCINA SUPERIOR
    127    900000343   COCODRIE CHARTERS
    128    900000519   COLDWATER CREEK INC.
    129    900000446   COMCAST CABLE COMMUNICATIONS LLC
    130    900000350   COMPANIA PANAMENA DE AVIACION S.A.
    131    900000417   COMPASS GROUP USA, INC.
    132    900000603   COMPUSA
    133    900000604   CONCORD WICKLIFFE LIMITED PARTNERSHIP
    134    900000300   CONKLIN'S SERVICE
    135    900000167   CORE INVESTIGATIONS AND POLYGRAPH

                                           Page 3 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 5 of 16 PageID #:
Payment Card Interchange Settlement 113553
Report of Exclusion Requests
Row
Number     DocID       Business Name
    136    900000576   CORTZ, INC. DBA IN THE SWIM
    137    900000169   COS INC
    138    900000583   COSTCO WHOLESALE CORPORATION
    139    900000781   COTTON COACH INC.
    140    900000075   CQM INC
    141    900000266   CRACKER BARREL OLD COUNTRY STORE INC
    142    900000268   CRATE & BARREL HOLDINGS INC
    143    900000606   CRESTLINE HOTELS & RESORTS, LLC
    144    900000258   CRESTON BOOSTER CLUB
    145    900000205   CRETE LLC
    146    900000681   CSSY OF FL INC
    147    900000438   CUMBERLAND FARMS INC
    148    900000107   CUTIE BEAUTY SUPPLY
    149    900000106   CUTTING EDGE SALON
    150    900000404   D&E KWIK STOP DBA K&B KWIK STOP DBA VIDEO STOP
    151    900000241   D5 LYON LLC
    152    900000561   D'AGONSTINO SUPERMARKETS, INC.
    153    900000091   DAN'S ELECTRIC SHOP LLC
    154    900000096   DAN'S ELECTRO ELECTRIC, LLC
    155    900000035   DAPCO LTD
    156    900000242   DAVID ECKMAN
    157    900000678   DAYALS TARA INC
    158    900000053   DAYTON XTREME AUTOSPORT LLC
    159    900000518   DEB SHOPS SDP INC.
    160    900000375   DECKERS OUTDOOR CORPORATION
    161    900000380   DELL TECHNOLOGIES, INC.
    162    900000112   DELTANN INN MOTEL
    163    900000204   DENNIS R HIGHT
    164    900000021   DENNY PARK VENTURES LLC
    165    900000240   DESIGN ARTISTRY
    166    900000033   DESIGN FINDINGS INC
    167    900000423   DEUTSCHE LUFTHANSA AG
    168    900000194   DEWON L HOLT
    169    900000354   DHL EXPRESS USA INC
    170    900000436   DICK'S SPORTING GOODS INC
    171    900000209   DILLARD'S, INC.
    172    900000654   DISCOUNT C‐STORE INC
    173    900000296   DISCOUNT WHEELS AND CAR RIMS
    174    900000289   DISH NETWORK LLC
    175    900000171   DIVERSE PROPERTY MGMT
    176    900000068   DOGONFUNNY CREATIONS LLC
    177    900000764   DOLLAR GENERAL CORPORATION
    178    900000295   DONNELL YOUNG ‐ 1227060
    179    900000051   DOUGLAS A GOUGH
    180    900000143   DR G E MITCHELL

                                            Page 4 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 6 of 16 PageID #:
Payment Card Interchange Settlement 113554
Report of Exclusion Requests
Row
Number     DocID       Business Name
    181    900000275   DRURY HOTELS COMPANY, LLC
    182    900000647   DULUTH CHEVRON USA, INC
    183    900000092   DYBDAHL ELECTRIC
    184    900000727   DYNAMITE TIME
    185    900000185   E AND J ALIGNMENTS LLC
    186    900000705   EAST NEW YORK KOSHER CORP
    187    900000299   ECONOMY RACING COMPONENTS INC
    188    900000298   EDWARD CRISOSTOMO AGUON
    189    900000236   EDWIN P BURKHOLDER
    190    900000413   EL NUEVO RANCHO GRANDE
    191    900000567   ENERGY NORTH STORES INC.
    192    900000607   ENTERPRISE LEASING COMPANY OF STL, LLC.
    193    900000114   EPIC ANGLING & ADVENTURE LLC
    194    900000455   EQUILON ENTERPRISES LLC
    195    900000388   ERIE MUFFLER AND BRAKE SHOP LTD
    196    900000257   ERLINDA MAE SKOBLOW
    197    900000202   E‐TAXES
    198    900000732   EVERLOVED VETERINARY
    199    900000119   EXIT CAR & LIMO SERVICE INC
    200    900000768   EXPEDIA INC
    201    900000280   EXPRESS INC
    202    900000370   EXTENDED STAY AMERICA, INC.
    203    900000454   EXXONMOBIL CORPORATION
    204    900000074   EZ HOME SHOP
    205    900000589   FAMILY DOLLAR STORES, INC.
    206    900000363   FAMILY EXPRESS CORPORATION
    207    900000379   FAREWAY STORES, INC.
    208    900000720   FARM FRESH OF LAKEWOOD, INC
    209    900000664   FAYETTE COUNTRYSIDE STORE, INC
    210    900000541   FERN CREEK HARDWARE AND FEED STORE
    211    900000352   FINNAIR PLC
    212    900000522   FIRST DATA CORPORATION
    213    900000621   FITNESS INTERNATIONAL, LLC DBA LA FITNESS
    214    900000249   FLAGLER HUMANE SOCIETY
    215    900000662   FLAT SHOALS FOOD MART, INC
    216    900000673   FLAT SHOALS USA INC
    217    900000761   FLEET FARM WHOLESALE SUPPLY CO. LLC
    218    900000608   FLYNN RESTAURANT GROUP
    219    900000445   FOOT LOCKER INC
    220    900000293   FOUNDATION FOR THE YAKIMA VALLEY FAIR AND RODEO
    221    900000419   FRONTIER AIRLINES INC
    222    900000751   FRYS ELECTRONICS INC
    223    900000256   FURNITURE SALVAGE CO INC
    224    900000054   G & J XTREME AUTOSPORTS LLC
    225    900000653   GAINSVILLE SHELL INC

                                            Page 5 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 7 of 16 PageID #:
Payment Card Interchange Settlement 113555
Report of Exclusion Requests
Row
Number     DocID       Business Name
    226    900000323   GAMESTOP INC
    227    900000148   GARYS HEATING & COOLING
    228    900000315   GATE FUEL SERVICE INC
    229    900000316   GATE NORTH CAROLINA INC
    230    900000317   GATE PETROLEUM COMPANY
    231    900000431   GBG, INC.
    232    900000172   GENERAL MACHINING INC
    233    900000462   GENESCO INC
    234    900000024   GEORGE TOMSCO D/B/A FIREBALLS
    235    900000196   GERALD T BOETSCH
    236    900000123   GHS ONLINE SOLUTIONS
    237    900000410   GILBERT MARSHALL MEMORIAL SCHOLARSHIP INC
    238    900000418   GINA FOLL
    239    900000211   GLASS ARTS
    240    900000723   GLASSES UNLIMITED
    241    900000579   GNC HOLDINGS INC
    242    900000609   GORDON BROTHERS GROUP LLC
    243    900000381   GRAND CIRCLE LLC
    244    900000099   GRANTLAND ENTERPRISE LLC
    245    900000365   GREEKTOWN CASINO LLC
    246    900000364   GREEN APPLE CLEANERS
    247    900000225   GREQ W COX INC DBA TEX‐OMA BUILDERS SUPPLY
    248    900000347   GROUP VOYAGERS INC
    249    900000610   GRUBHUB HOLDINGS INC
    250    900000378   GRYSKIEWICZ TWIN CITIES COSMETIC SURGERY
    251    900000384   GULF OIL LP
    252    900000055   GUTHERIE LUMBER
    253    900000328   HAL SMITH RESTAURANT GROUP
    254    900000752   HALCYON LOAN TRADING FUND LLC
    255    900000682   HALLANDALE FARMERS MARKET LLC
    256    900000592   HANCOCK FABRICS, INC.
    257    900000586   HAT WORLD, INC.
    258    900000611   HEART OF AMERICA MANAGEMENT LLC
    259    900000715   HEARTLAND KOSHER PRODUCTS INC
    260    900000138   HERBALIFE WITH NJS
    261    900000471   HERC RENTALS INC
    262    900000287   HFM GLENWOOD LLC
    263    900000250   HICKORY HOLLOW LONG ARM QUILTING
    264    900000612   HILTON
    265    900000191   HMC MEDIA LLC
    266    900000581   HMSHOST CORPORATION
    267    900000140   HOLIDAY TRAVEL
    268    900000134   HOLLAND LAKE GOLF COURSE INC
    269    900000427   HOME DEPOT U.S.A., INC.
    270    900000206   HOME DESIGNS FURNITURE CORPORATION

                                            Page 6 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 8 of 16 PageID #:
Payment Card Interchange Settlement 113556
Report of Exclusion Requests
Row
Number     DocID       Business Name
    271    900000539   HOOVER'S HAULING SERVICE
    272    900000572   HORIZON SPA & POOL PARTS
    273    900000613   HOST HOTELS
    274    900000575   HOT TUB WORKS, LLC
    275    900000525   HOTEL TONIGHT LLC
    276    900000356   HOTELBEDS USA INC
    277    900000614   HSN, INC.
    278    900000615   HYATT CORPORATION
    279    900000001   IAN EGLAND
    280    900000770   ICEBREAKER NATURE CLOTHING, INC
    281    900000349   ICELANDAIR EHF
    282    900000439   IKEA NORTH AMERICA SERVICES LLC
    283    900000452   INGLES MARKETS INC
    284    900000616   INGRAM MICRO INC.
    285    900000060   INTEGRITY SPECIALISTS LLC
    286    900000700   INTERNATIONAL ONLINE SCHOOL
    287    900000617   INTERSTATE
    288    900000529   INTUIT INC
    289    900000542   ISAAC INVESTMENTS GROUP LLC
    290    900000218   ISABELLE MAURICE DBA UNIQUE BLANKET
    291    900000692   ITS CHESSE INC
    292    900000208   J A GIBBS ENTERPRISES
    293    900000261   J THIBODEAU PHOTOS
    294    900000487   J. C. PENNEY CORPORATION INC
    295    900000618   JACK IN THE BOX INC
    296    900000319   JACO OIL COMPANY
    297    900000037   JAMES F REILLY MD INC
    298    900000283   JAMES W CAMPBELL
    299    900000221   JANICE FRYATT
    300    900000183   JB TURBANAS
    301    900000186   JBS PROMOTIONS
    302    900000308   JEFFREY S GALE
    303    900000094   JERRY TAYLOR
    304    900000716   JEWISH LEARNING INSTITUTE
    305    900000005   JK TEK LLC
    306    900000676   JOCELYN PANTRY 2 INC
    307    900000667   JOCELYN PANTRY 4 LLC
    308    900000619   JOSHI HOTEL GROUP
    309    900000274   JRD UNICO, INC. AND JETRO CASH & CARRY ENTERPRISES, LLC.
    310    900000260   JUDITH BIHARY
    311    900000090   JULIE MITTINO CRAFTS
    312    900000229   JUST A SWINGIN
    313    900000620   KAISER FOUNDATION HEALTH PLAN INC
    314    900000160   KANTACK ALCANTARA LAW OFFICE PC
    315    900000018   KARDELL PLUMBING INC

                                              Page 7 of 15
  Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 9 of 16 PageID #:
Payment Card Interchange Settlement 113557
Report of Exclusion Requests
Row
Number     DocID       Business Name
    316    900000513   KAREN DALE ZEMLANSKY
    317    900000126   KARI KOCHAR
    318    900000262   KATHLEEN THIBODEAU SHOES
    319    900000032   KAYLA JOY SMITH DBA LULAROE KAYLA JOY SMITH
    320    900000030   KEATING ENTERTAINMENT LLC
    321    900000733   KENTUCKY SIGNWORKS
    322    900000544   KHUSHI PROPERTIES LLC
    323    900000771   KIPLING RETAIL LLC
    324    900000679   KK SONS USA INC
    325    900000759   KNOXVILLE SUGAR GLIDERS
    326    900000491   KOHL'S CORPORATION
    327    900000703   KOL TUV GROCERY INC
    328    900000704   KOLLEL FOOD INC
    329    900000345   KONINKLIJKE LUCHTVAART MAATSCHAPPIJ NV
    330    900000285   KONISA STUDIO
    331    900000351   KOREAN AIR LINES CO LTD
    332    900000690   KOSHER KINGDOM
    333    900000490   L BRANDS, INC. (F/K/A LIMITED BRANDS, INC.)
    334    900000087   LA AUXILIADORA DOLLAR STORE 2
    335    900000127   LAMBERSON SALES COMPANY LLC
    336    900000078   LANGLITZ CHIROPRACTIC & MASSAGE
    337    900000309   LASCO ENTERPRISES LLC
    338    900000353   LATAM AIRLINES BRASIL (TAM LINHAS AEREAS SA)
    339    900000192   LAWRENCE R SCHROEPFER
    340    900000622   LEGO SYSTEMS, INC.
    341    900000101   LEMPS APOTHECARY INC
    342    900000252   LES JARDINS DE BROSSARD INC
    343    900000582   LESLIE'S POOLMART, INC.
    344    900000284   LIBERTY THERAPY ASSOCIATES LLC
    345    900000373   LIFE TIME FITNESS INC
    346    900000665   LILBURN GROCERY INC
    347    900000066   LINDA F OCONNOR
    348    900000719   LKWD RESTAURANT LLC
    349    900000623   LOEWS HOTELS HOLDING CORPORATION
    350    900000499   LORD & TAYLOR, LLC
    351    900000117   LORRAINE O'CONNOR DDS PC
    352    900000366   LOS ANGELES DODGERS LLC
    353    900000580   LOWE'S COMPANIES, INC.
    354    900000198   LOYD'S LOCK CO LLC
    355    900000533   LSA TRANSPORTATION LLC
    356    900000545   LUBY'S FUDDRUCKERS RESTAURANTS LLC
    357    900000500   LUXOTTICA OF AMERICA INC.
    358    900000624   LYFT, INC.
    359    900000217   LYONS AUTOMOTIVE CENTER INC
    360    900000683   M&M CHOW LLC

                                             Page 8 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 10 of 16 PageID #:
Payment Card Interchange Settlement 113558
Report of Exclusion Requests
Row
Number     DocID       Business Name
    361    900000497   MACY'S INC
    362    900000757   MALCO ENTERPRISES OF NEVADA INC
    363    900000161   MAMA RITA'S
    364    900000625   MANANTO ENTERPRISES, LLC
    365    900000237   MANNER OF LIFE LLC
    366    900000444   MARATHON PETROLEUM CO LP
    367    900000663   MARCEL USA INC
    368    900000514   MARCELL MCALLEN, LLC
    369    900000062   MARIA CERVANTES
    370    900000253   MARIE KESTER
    371    900000012   MARILYN ROSE FINE ART
    372    900000118   MARQUIP MECHANICAL
    373    900000627   MARRIOTT INTERNATIONAL, INC.
    374    900000626   MARRIOTT VACATIONS WORLDWIDE
    375    900000203   MARTIN REBUILDING COMPANY
    376    900000670   MARVIN ENTRP USA INC
    377    900000414   MARY C BAGLEY
    378    900000228   MARY KAY ‐ ANA AZICRI
    379    900000227   MARY KAY ‐ ANYSSA CHAMBERS (ALVAREZ)
    380    900000327   MATHIS BROS OKLAHOMA CITY, LLC
    381    900000540   MAURICE HODGES
    382    900000694   MAX BINIK 2'L CORP
    383    900000072   MAXIMUM INSPECTIONS LLC
    384    900000011   MD LOGICA, INC.
    385    900000772   MERINO RETAIL, INC
    386    900000758   METROPOLITAN TRANSPORTATION AUTHORITY
    387    900000479   MGM RESORTS INTERNATIONAL
    388    900000230   MICHAEL V SINISCALCHI
    389    900000584   MICHAELS STORES, INC.
    390    900000405   MICHELLE ANN SANDER: MK CONSULTANT
    391    900000543   MIDWEST GOODS INC
    392    900000549   MIDWESTERN WHEELS INC
    393    900000022   MIKES TRUCK AND TRAILER REPAIR LLC
    394    900000360   MINNESOTA HOCKEY VENTURE GROUP LP
    395    900000212   MK CONSULT MONA KENNIS
    396    900000731   MOBILE'S U DRIVE IT, INC.
    397    900000696   MOISHAS KOSHER DISCOUNT SUPERMARKET
    398    900000061   MON JIN LAU
    399    900000332   MONEYGRAM INTERNATIONAL INC
    400    900000409   MONTGOMERY AUTO RENTALS INC
    401    900000330   MOODY NATIONAL MANAGEMENT LP
    402    900000109   MOONEY'S STORE INC
    403    900000014   MORRIS HASSON MD PC
    404    900000641   MOUNTAIN STANDARD GROUP, LLC
    405    900000695   MOUNTANI KOSHER FOOD CORP

                                           Page 9 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 11 of 16 PageID #:
Payment Card Interchange Settlement 113559
Report of Exclusion Requests
Row
Number     DocID       Business Name
    406    900000052   MOUSAVI & LEE LLP
    407    900000179   MY CHILD SPEAKS THREE LANGUAGES LLC
    408    900000453   MYZP CENTRAL TEXAS CHUYS LTD
    409    900000234   NAOMI KUMABE RMT
    410    900000553   NATIONAL ALLIANCE OF TRADE ASSOCIATIONS
    411    900000435   NATIONAL ASSOCIATION OF CONVENIENCE STORES
    412    900000628   NATIONAL GENERAL INSURANCE
    413    900000272   NATIONAL GROCERS ASSOCIATION
    414    900000267   NATIONAL RAILROAD PASSENGER CORPORATION DBA AMTRAK
    415    900000528   NATIONAL RETAIL FEDERATION
    416    900000767   NATM BUYING CORPORATION
    417    900000213   NEEDAK INC
    418    900000629   NESPRESSO USA
    419    900000630   NESTLE WATERS NORTH AMERICA HOLDINGS INC
    420    900000310   NEW ORLEANS PELICANS NBA, LLC
    421    900000311   NEW ORLEANS SAINTS
    422    900000534   NEWTON GAS, GROC. & GUN ACCESSORIES
    423    900000278   NIKE INC
    424    900000039   NL BOOKKEEPING & BUSINESS SOLUTIONS
    425    900000661   NORTH HAIRSTON FOOD MART, INC
    426    900000057   NORTHEAST RACING ENTERPRISES INC
    427    900000749   NORTHSIDE RECOVERY LLC THE CORPORATION TRUST COMPANY
    428    900000170   NOTICE ME NOW
    429    900000214   OCLA GIFTS FOR ALL
    430    900000116   O'CONNELL LAW LLC
    431    900000722   OCTAGON COMMERCE
    432    900000070   OFF GRID POWER SOLUTIONS LLC
    433    900000486   OFFICE DEPOT INC
    434    900000502   OFFICEMAX INCORPORATED
    435    900000687   OH NUTS INC
    436    900000688   OH NUTS INC
    437    900000686   OH NUTS OF MONSEY INC
    438    900000146   ONLINE FINANCIAL ENTITIES INC
    439    900000631   ONSTAR LLC
    440    900000083   OPEN DOOR MERCHANDISERS
    441    900000411   ORGANIC MARKETS DBA FOODS FOR LIVING
    442    900000510   OUTRIGGER HOSPITALITY GROUP
    443    900000320   OVERSTOCK.COM, INC.
    444    900000040   OZARK PORTABLE STRUCTURES LLC
    445    900000088   P & T KIDS SALONS LLC
    446    900000585   PACIFIC SUNWEAR OF CALIFORNIA, LLC
    447    900000632   PACIFICA
    448    900000587   PANDA RESTAURANT GROUP, INC.
    449    900000554   PANDORA JEWELRY, INC.
    450    900000754   PANERA, LLC

                                           Page 10 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 12 of 16 PageID #:
Payment Card Interchange Settlement 113560
Report of Exclusion Requests
Row
Number     DocID       Business Name
    451    900000449   PAPA JOHN'S INTERNATIONAL INC
    452    900000333   PAPPAS RESTAURANTS INC
    453    900000254   PARADISE TAN
    454    900000297   PARKEDGE FARM INC BED AND BREAKFAST
    455    900000156   PASSION AUTOMOTIVE ACCESSORIES LTD
    456    900000728   PATRCIA COOPER
    457    900000189   PATRICIA J. SULLIVAN ATTORNEY AT LAW
    458    900000081   PAUL D KINGHORN
    459    900000243   PAUL HUBBS CONSTRUCTION CO INC
    460    900000322   PAULINA GUZMAN
    461    900000279   PC RICHARD & SON INC
    462    900000141   PEACH HILL DESIGNS
    463    900000536   PERFUMANIA
    464    900000292   PERRY/RANDOLPH FRIENDS OF NRA
    465    900000447   PETCO ANIMAL SUPPLIES INC
    466    900000337   PHILLIPS 66 COMPANY
    467    900000341   PILOT CORPORATION
    468    900000702   PIZZABOU INC
    469    900000207   PLAID PANTRIES, INC. DBA PLAID PANTRY
    470    900000073   POMRANKE INC
    471    900000314   PONTE VEDRA CORPORATION
    472    900000574   POOLCENTER.COM, INC.
    473    900000097   PORT HOPE MINISTRIES INC
    474    900000659   PORTDALE SHELL, INC
    475    900000773   PORTLAND DESIGN EXCHANGE, INC
    476    900000069   PRIMGHAR CHIROPRACTIC CENTER INC ‐ DR HEATHER J EINCK DC
    477    900000076   PROPERTYRADAR INC
    478    900000633   PUBLIC STORAGE
    479    900000634   QDOBA RESTAURANT CORPORATION
    480    900000552   QUICKEN LOANS INC
    481    900000672   RAHEEN INVESTMENT INC
    482    900000324   RAISING CANE'S RESTAURANTS LLC
    483    900000269   RALPH LAUREN CORPORATION
    484    900000184   RAMBULLIN BED & BREAKFAST
    485    900000538   RAMSOND CORPORATION
    486    900000432   RATNER COMPANIES L.C.
    487    900000658   RAUNAK ENTERPRISES INC
    488    900000244   READING GAMES SOFTWARE CENTER
    489    900000026   REAL ESTATE UD INC
    490    900000531   REALPAGE INC
    491    900000259   REBA D'S
    492    900000265   RECREATIONAL EQUIPMENT INC
    493    900000294   RED FRONT/FRANCIS CREEK INN
    494    900000010   REFEREE PAC
    495    900000551   REID PETROLEUM CORP

                                            Page 11 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 13 of 16 PageID #:
Payment Card Interchange Settlement 113561
Report of Exclusion Requests
Row
Number     DocID       Business Name
    496    900000643   RELIANCE LEASING, INC.
    497    900000698   RENEGADE FURNITURE GROUP INC
    498    900000755   REPUBLIC SERVICES INC
    499    900000468   RESTORATION HARDWARE INC
    500    900000524   RETAIL INDUSTRY LEADERS ASSOCIATION
    501    900000655   REX USA INC
    502    900000329   RICKER OIL COMPANY INC
    503    900000312   RIVER OAKS L‐M INC
    504    900000059   ROGER MALLER ART GALLERY
    505    900000649   ROSEBUD BP INC
    506    900000464   ROUNDY'S SUPERMARKETS INC
    507    900000511   ROVAR LLC
    508    900000465   ROYAL CARIBBEAN CRUISES LTD.
    509    900000505   RTW RETAILWINDS INC F/K/A NEW YORK & COMPANY INC
    510    900000747   RUM POINT RECOVERY LLC
    511    900000163   RUSTIC TOUCHES BY TAYLOR MADE
    512    900000142   RUTH EREZA BONILLA
    513    900000671   RV USA INC
    514    900000652   RYSHA MEDLOCK INC
    515    900000151   S & S GREEK AMERICAN CONCESSIONS
    516    900000348   S&L TRAVEL PARTNERS INC
    517    900000517   S.B. RESTAURANT CO.
    518    900000644   SA PARVEEN ENTERPRISES, INC.
    519    900000475   SADIES GRILL
    520    900000635   SAGE HOSPITALITY RESOURCES LLC
    521    900000503   SAKS INCORPORATED
    522    900000516   SAMPSON‐BLADEN OIL COMPANY, INC.
    523    900000651   SARIKA ENTERPRISES INC
    524    900000367   SBE ENTERTAINMENT GROUP
    525    900000251   SCAVENGER SALOON
    526    900000708   SCHNOOP LLC
    527    900000710   SCHNOOP.COM LLC
    528    900000588   SEARS HOLDING CORPORATION
    529    900000131   SEED RESEARCH EQUIPMENT SOLUTIONS
    530    900000477   SEMINOLE TRIBE OF FLORIDA
    531    900000636   SEPHORA
    532    900000697   SEVEN MILE FOOD MARKET LLC
    533    900000735   SHABAKAS
    534    900000122   SHAW ENTERPRISES
    535    900000199   SHELBY TAFLIN
    536    900000593   SHERWIN WILLIAMS CO
    537    900000152   SHIRLEY MCMILLIAN
    538    900000699   SHLUCHIM OFFICE
    539    900000701   SHLUCHIM OFFICE INTERNATIONAL
    540    900000707   SHNOOPCOM CORP

                                           Page 12 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 14 of 16 PageID #:
Payment Card Interchange Settlement 113562
Report of Exclusion Requests
Row
Number     DocID       Business Name
    541    900000144   SI PROPERTY INVESTMENTS LLC
    542    900000246   SIAM CLASSIC INN AND SPA
    543    900000371   SIGNATURE FLIGHT SUPPORT
    544    900000303   SIMON PROPERTY GROUP
    545    900000509   SKY NAILS & SPA
    546    900000103   SMITH HISTORICAL SOCIETY
    547    900000526   SODEXO INC
    548    900000650   SONY INVESTMENTS INC
    549    900000406   SOUTH CAROLINA AUTO RENTALS
    550    900000408   SOUTHEASTERN CAR & TRUCK RENTALS INC
    551    900000668   SPALDING CHEVRON INC
    552    900000336   SPECIALTY RETAILERS
    553    900000473   SPEEDWAY LLC
    554    900000512   SPINNERS INC
    555    900000157   SPORTS MEDIA MARKETING LLC
    556    900000043   SPORTS TWINS PHOTOGRAPHY
    557    900000521   SPOTIFY USA INC.
    558    900000573   SPP HOLDING CORPORATION DBA SPECIALTY POOL PRODUCTS
    559    900000459   SPRINT CORPORATION
    560    900000737   SPROUTS FARMERS MARKETS INC
    561    900000642   SQUARE, INC.
    562    900000173   SS TREE CARE LLC
    563    900000657   SSR 2017 LLC
    564    900000485   ST GEORGE LANDSMEN LLC
    565    900000128   ST JOSEPH'S EAR NOSE & THROAT CLINIC PLLC
    566    900000166   STAGE 2 AV PRODUCTIONS
    567    900000756   STAIRCOM PTY LTD
    568    900000498   STAPLES, INC
    569    900000448   STARBUCKS CORPORATION
    570    900000321   STEIN MART INC.
    571    900000451   STERLING INC
    572    900000182   STEVEN FISHER
    573    900000100   STEWART FINANCIAL SERVICES
    574    900000041   STIGLIANO FAMILY PRACTICE PC
    575    900000085   STOCKTON ENTERPRISES
    576    900000420   STRIPE INC
    577    900000164   SUBPIXEL
    578    900000591   SUN HOLDINGS, INC.
    579    900000506   SUNOCO, INC. (R&M) D/B/A SUNOCO (R&M) LLC
    580    900000637   SUNSTONE 42ND STREET LESSEE, INC.
    581    900000675   SV KILLIANHILL INC
    582    900000443   SWAROVSKI US HOLDING LIMITED
    583    900000425   SWISS INTERNATIONAL AIR LINES LTD
    584    900000691   SYLVIAS KOSHER PLACE
    585    900000648   T & T USA INC

                                           Page 13 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 15 of 16 PageID #:
Payment Card Interchange Settlement 113563
Report of Exclusion Requests
Row
Number     DocID       Business Name
    586    900000646   TARA GAS INC
    587    900000493   TARGET CORPORATION
    588    900000344   TARRANT COUNTY, TEXAS
    589    900000470   TASKRABBIT INC
    590    900000346   TAUCK INC
    591    900000130   TAX SOLUTIONS
    592    900000305   TENNESSEE FOOTBALL INC
    593    900000125   TERRACE HILL GOLF COURSE
    594    900000546   TERRI (TERESA) KAY MOEHRING
    595    900000456   TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH
    596    900000741   TGI FRIDAY'S, INC.
    597    900000017   THE 1887 HANSEN HOUSE BED AND BREAKFAST
    598    900000050   THE ALLIANCE SOUTHEAST
    599    900000492   THE BON‐TON STORES, INC.
    600    900000744   THE BRIAD RESTAURANT GROUP, LLC.
    601    900000277   THE BUCKLE, INC.
    602    900000224   THE BUTCHER THE BAKER OF ASHEVILLE
    603    900000302   THE CHILDRENS PLACE INC
    604    900000605   THE CONTAINER STORE
    605    900000334   THE FRESH MARKET, INC.
    606    900000282   THE GAP, INC.
    607    900000463   THE HERTZ CORPORATION
    608    900000176   THE KCS GROUP INC
    609    900000181   THE PURPLE COW
    610    900000594   THE SPORTS AUTHORITY, INC.
    611    900000271   THE TALBOTS INC
    612    900000494   THE TJX COMPANIES, INC.
    613    900000590   THE WALT DISNEY COMPANY
    614    900000281   THE WILLIAM CARTER COMPANY
    615    900000721   THERAPY DEPOT INC
    616    900000440   THERMO FISHER SCIENTIFIC INC
    617    900000557   THORNTONS LLC
    618    900000774   TIMBERLAND RETAIL LLC
    619    900000145   TIMBERLINE GALLERY
    620    900000201   TOP NAILS BY MARY
    621    900000415   TOTAL WINE & MORE
    622    900000162   TOWN OF UNION
    623    900000372   TRACFONE WIRELESS, INC.
    624    900000766   TRACTOR SUPPLY
    625    900000355   TRAVCORP USA INC
    626    900000084   TULSA PEDIATRIC GROUP PC
    627    900000750   TURKISH AIRLINES
    628    900000416   UBER TECHNOLOGIES INC
    629    900000174   U‐HAUL‐LITTLE‐TEXAS #56358
    630    900000550   ULINE, INC.

                                           Page 14 of 15
 Case 1:05-md-01720-MKB-JO Document 7796-2 Filed 11/26/19 Page 16 of 16 PageID #:
Payment Card Interchange Settlement 113564
Report of Exclusion Requests
Row
Number     DocID       Business Name
    631    900000638   UNITED AIRLINES, INC.
    632    900000374   UNITED PARCEL SERVICE CO.
    633    900000639   UNITEDHEALTH GROUP INC
    634    900000689   US AIRMOTIVE WORLDWIDE CORP
    635    900000738   USR PARENT INC
    636    900000775   V. F. CORPORATION
    637    900000080   VALE VETERINARY CLINIC
    638    900000121   VALENTINA GOMEZ
    639    900000342   VALERIE A MOLLO
    640    900000776   VANS INC
    641    900000548   VEHICLE RENTAL SERVICES LLC
    642    900000504   VERIZON COMMUNICATIONS INC
    643    900000777   VF IMAGEWEAR INC
    644    900000778   VF OUTDOOR LLC
    645    900000779   VF SERVICES LLC
    646    900000104   VICTORY COSMETICS
    647    900000105   VILNIS & CO ANTIQUES
    648    900000508   VIRGIN AMERICA INC
    649    900000110   VISION RESTAURANTS INC
    650    900000136   VISUAL THOUGHTS FINE ART
    651    900000387   VITAMIN SHOPPE INDUSTRIES INC
    652    900000115   VOCE ENTERPRISES LTD
    653    900000762   WALLACE LEASING CORP
    654    900000064   WALTER HASS GRAPHICS INC
    655    900000578   WAREHOUSE POOLS INC
    656    900000734   WASHINGTON ALLIANCE INTL
    657    900000362   WATERKEEPER ALLIANCE
    658    900000713   WESTERN KOSHER PICO BRANCH
    659    900000335   WHATABURGER, INC.
    660    900000640   WHITE LODGING SERVICES CORPORATION
    661    900000434   WHOLE FOODS MARKET INC
    662    900000565   WIDEOPENWEST, INC.
    663    900000195   WILL ROGERS ROYAL CLOCK SHOP
    664    900000780   WILLIAMSON‐DICKIE MANUFACTURING COMPANY LLC
    665    900000047   WOOD COLLISION CENTER
    666    900000044   WORD OF LIFE CHURCH
    667    900000034   WRIGHT'S TRIPOWER
    668    900000450   WYNDHAM DESTINATIONS INC
    669    900000412   XAVIERS
    670    900000089   XSEL ENTERPRISES LLC
    671    900000124   YAMAMOTO JAPAN INC
    672    900000684   YGSL HOLDINGS LLC
    673    900000693   YOU SAVE GROCERY
    674    900000386   YUM! BRANDS INC
    675    900000656   ZAINA GROUP INC

                                           Page 15 of 15
